IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2294 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 121 DB 2016
                                :
           v.                   :           Attorney Registration No. 24780
                                :
GLENN P. SCHILLO                :           (Allegheny County)
                                :
                Respondent      :



                                       ORDER

PER CURIAM


      AND NOW, this 19th day of September, 2016, upon consideration of the Verified

Statement of Resignation, Glenn P. Schillo is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).